Exhibit 10.2

 

As Amended Effective March 1, 2016

 

DOUGLAS DYNAMICS, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

1. Purpose

The purpose of the Douglas Dynamics, Inc. Amended and Restated 2010 Stock
Incentive Plan (the “Plan”) is to advance the interests of Douglas Dynamics,
Inc. (the “Company”) by stimulating the efforts of employees, officers,
non-employee directors and other service providers, in each case who are
selected to be participants, by heightening the desire of such persons to
continue working toward and contributing to the success and progress of the
Company.  The Plan provides for the potential grant of Incentive and
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock and
Restricted Stock Units, any of which may be performance-based, and for Incentive
Bonuses, which may be paid in cash or stock or a combination thereof, as
determined by the Administrator.  Following the adoption of the Plan, no
additional awards shall be granted under the Company’s Amended and Restated 2004
Stock Incentive Plan.

2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Administrator” means the Administrator of the Plan in accordance with
Section 18.

(b) “Affiliates” shall have the meaning ascribed in Rule 12b-2 promulgated under
the Exchange Act.

(c) “Ares” means Ares Corporate Opportunities Fund, L.P., a Delaware limited
partnership.

(d) “Aurora Entities” means Aurora Equity Partners II L.P., a Delaware limited
partnership and Aurora Overseas Equity Partners II, L.P., a Cayman Islands
exempt limited partnership

(e) “Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Incentive Bonus
granted to a Participant pursuant to the provisions of the Plan, any of which
the Administrator may structure to qualify in whole or in part as a Performance
Award.

(f) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Administrator implementing the grant of each
Award.  An Agreement may be in the form of an agreement to be executed by both
the Participant and the



--------------------------------------------------------------------------------

 



Company (or an authorized representative of the Company) or certificates,
notices or similar instruments as approved by the Administrator.

(g) “Beneficial Owner,” “Beneficial Ownership” and “Beneficially Owned” shall
have the meaning ascribed in Rule 13d-3 under the Exchange Act.

(h) “Board” means the Board of Directors of the Company.

(i) “Cause” means (unless otherwise expressly provided in the Award Agreement or
another contract, including an employment agreement):

(1) conviction or indictment of an individual or the entering of a plea of nolo
contendere by the individual with respect to any felony, crime involving fraud
or misrepresentation, or any other crime (whether or not such felony or crime is
connected with his or her employment or service) the effect of which in the
judgment of the Board is likely to affect, materially and adversely, the Company
and/or any Company Affiliate;

(2) gross misconduct in connection with the performance of the individual’s
duties;

(3) demonstration of habitual negligence in the performance of the individual’s
duties; or

(4) fraud or dishonesty in connection with an individual’s employment or
service, or theft, misappropriation or embezzlement of the Company’s and/or any
Company Affiliate’s funds or other property.

(j) “Change of Control” means (unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement) the occurrence
of one or more of the following, whether accomplished directly or indirectly, or
in one or a series of related transactions:

(1) Any Person, other than the Aurora Entities, Ares and their respective
Affiliates, becomes the Beneficial Owner, directly or indirectly, of voting
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding voting securities;

(2) During any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new director (other than a director
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened tender offer,
solicitation of proxies or consents by or on behalf of a Person other than the
Board) whose appointment, election, or nomination for election was approved by a
vote of a majority of the directors then still in office who either were
directors at the beginning of the period or whose appointment, election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board;



--------------------------------------------------------------------------------

 



(3) A reorganization, merger, consolidation, recapitalization, tender offer,
exchange offer or other extraordinary transaction involving the Company (a
“Fundamental Transaction”) becomes effective or is consummated, unless at least
50% of the outstanding voting securities of the surviving or resulting entity
(including, without limitation, an entity (“Parent”) which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (“Resulting Entity”) are,
or are to be, Beneficially Owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such
Fundamental Transaction in substantially the same proportions as their
Beneficial Ownership, immediately prior to such Fundamental Transaction, of the
outstanding voting securities of the Company;

(4) A sale, transfer or any other disposition (including, without limitation, by
way of spin-off, distribution, complete liquidation or dissolution) of all or
substantially all of the Company’s business and/or assets (an “Asset Sale”) to
an unrelated third party (the “Transferee Entity”) is consummated.

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.

(l) “Common Stock” means the Company’s common stock, par value $.01, subject to
adjustment as provided in Section 12.

(m) “Company” means Douglas Dynamics, Inc., a Delaware corporation, and its
successors.  For purposes of this definition of Corporation, after the
consummation of a Fundamental Transaction or an Asset Sale, the term “successor”
shall include, without limitation, the Resulting Entity or Transferee Entity,
respectively.

(n) “Company Affiliate” means any person or entity that is a subsidiary of, or
controlled directly or indirectly by, Douglas Dynamics, Inc.  For the purposes
of this definition, “control” means the power to direct the management and
policies of a person or entity, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

(o) “Disability,” unless otherwise defined in a Participant’s employment
agreement with the Company (if any), means an individual’s absence from, or
material inability to perform his or her usual duties or any comparable duties
for, the Company on a full-time basis for 90 consecutive business days or 120
business days in any period of 180 business days as a result of mental or
physical illness or injury that is total and permanent, as reasonably determined
by the Administrator and that is not susceptible to reasonable accommodation.

(p) “Effective Date” has the meaning set forth in Section 4.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(r) “Fair Market Value” means, as of any given date, the closing sales price on
such date during normal trading hours (or, if there are no reported sales on
such date, on the last date



--------------------------------------------------------------------------------

 



prior to such date on which there were sales) of the Shares on the New York
Stock Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Shares are listed or on NASDAQ, in any
case, as reported in such source as the Administrator shall select.  If there is
no regular public trading market for such Common Shares, the Fair Market Value
of the Shares shall be determined by the Administrator in good faith and in
compliance with Section 409A of the Code.

(s) “Incentive Bonus” means a bonus opportunity awarded under Section 9 pursuant
to which a Participant may become entitled to receive an amount based on
satisfaction of such Performance Goal(s) as are specified in the Award
Agreement.

(t) “Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

(u) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Company or any Subsidiary.

(v) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(w) “Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 6 of the Plan.

(x) “Participant” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Administrator and any authorized
transferee of such individual.

(y) “Performance Award” means an Award, the grant, issuance, retention, vesting
or settlement of which is subject to satisfaction of one or more Performance
Goal established pursuant to Section 13.

(z) “Performance Goal” means any goals the Administrator establishes that relate
to one or more of the following with respect to the Company or any one or more
of its Subsidiaries or Affiliates or its or their respective business units, in
all cases before Excluded Items except as otherwise determined by the
Administrator upon the grant of an Award:  sales or other revenues; cost of
goods sold; gross profit; expenses or expense or cost reductions; income or
earnings, including net income, income from operations; income before interest
and the provision for income taxes; income before provision for income taxes;
margins; working capital or any of its components, including accounts
receivable, inventories or accounts payable; assets or productivity of assets;
return on stockholders’ equity, capital, assets or other financial measure that
appears on our financial statements or is derived from one or more amounts that
appear on our financial statements; stock price; dividend payments; economic
value added, or other measure of profitability that considers the cost of
capital employed; cash flow; debt or ratio of debt to equity or other financial
measure that appears on our financial statements or is derived from one or more
amounts that appear on our financial statements; net increase (decrease) in cash
and cash equivalents; customer satisfaction; market share; product quality; new
product introductions or launches; sustainability, including energy or materials
utilization; business efficiency measures; retail sales; safety; or any
combination of the foregoing.  Performance



--------------------------------------------------------------------------------

 



Goals also may include earnings per share on a consolidated basis and total
stockholder return.  Unless otherwise determined by the Administrator at the
time of grant, as to each Performance Goal, the relevant measurement of
performance shall be computed in accordance with generally accepted accounting
principles to the extent applicable, but will exclude the effects of the
following: (i) charges for reorganizing and restructuring, (ii) discontinued
operations, (iii) asset write-downs, (iv) gains or losses on the disposition of
a business or business segment or arising from the sale of assets outside the
ordinary course of business, (v) changes in tax or accounting principles,
regulations or laws, (vi) extraordinary, unusual, transition, one-time and/or
non-recurring expenses, revenues or other items of gain or loss, (vii) changes
in interest expenses as a result of modified debt structures and (viii) mergers,
acquisitions or dispositions, that, in case of each of the foregoing, the
Company identifies in its publicly filed periodic or current reports, its
audited financial statements, including notes to the financial statements, or
the Management’s Discussion and Analysis section of the Company’s annual report.
With respect to any Award intended to qualify as performance-based compensation
under Code Section 162(m), such exclusions shall be made only to the extent
consistent with Code Section 162(m). To the extent consistent with Code Section
162(m), the Administrator may also provide for other adjustments to Performance
Goals in the Award agreement or plan document evidencing any Award. In addition,
the Administrator may appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period: (i) litigation, claims, judgments or settlements; (ii) the
effects of changes in other laws or regulations affecting reported results; and
(iii) accruals of any amounts for payment under this Plan or any other
compensation arrangements maintained by the Company; provided that, with respect
to any Award intended to qualify as performance-based compensation under Code
Section 162(m), such adjustment may be made only to the extent consistent with
Code Section 162(m). Where applicable, the Performance Goals may be expressed,
without limitation, in terms of attaining a specified level of the particular
criterion or the attainment of an increase or decrease (expressed as absolute
numbers, averages and/or percentages) in the particular criterion or achievement
in relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
In addition, in the case of Awards that the Administrator determines at the date
of grant will not be considered “performance-based compensation” under Code
Section 162(m), the Administrator may establish other Performance Goals and
provide for other exclusions or adjustments not listed in this Plan.

(aa) “Person” means an association, a corporation, an individual, a partnership,
a trust or any other entity or organization, including a governmental entity and
a “person” as that term is used under Section 13(d) or 14 (d) of the Exchange
Act.

(bb) “Plan” means the Douglas Dynamics, Inc. 2010 Amended and Restated Stock
Incentive Plan as set forth herein and as amended from time to time.

(cc) “Restricted Stock” means Shares granted pursuant to Section 8 of the Plan.

(dd) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 8 pursuant to which Shares or cash in lieu thereof may be issued in the
future.



--------------------------------------------------------------------------------

 



(ee) “Restatement Effective Date” has the meaning set forth in Section 4.

(ff) “Share” means a share of the Common Stock, subject to adjustment as
provided in Section 12.

(gg) “Stock Appreciation Right” means a right granted pursuant to Section 7 of
the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the Fair Market Value of a specified number
of Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.

(hh) “Subsidiary” means any entity (other than the Company) in an unbroken chain
of entities beginning with the Company where each of the entities in the
unbroken chain other than the last entity owns stock or other equity possessing
at least 50 percent or more of the total combined voting power of all classes of
stock or other equity in one of the other entities in the chain, and if
specifically determined by the Administrator in the context other than with
respect to Incentive Stock Options, may include an entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.

(ii) “Termination of Employment” means ceasing to serve as an employee of the
Company or any Subsidiary or, with respect to a Nonemployee Director or other
service provider, ceasing to serve as such for the Company or any Subsidiary,
except that with respect to all or any Awards held by a Participant (i) the
Administrator may determine, subject to Section 6(c), that an approved leave of
absence or approved employment on a less than full-time basis shall be
considered a Termination of Employment, (ii) the Administrator may determine
that a transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a Termination of Employment, (iii)
service as a member of the Board or other service provider shall constitute
continued employment with respect to Awards granted to a Participant while he or
she served as an employee and (iv) service as an employee of the Company or a
Subsidiary shall constitute continued employment with respect to Awards granted
to a Participant while he or she served as a member of the Board or other
service provider.  The Administrator shall determine whether any corporate
transaction, such as a sale or spin-off of a division or subsidiary that employs
a Participant, shall be deemed to result in a Termination of Employment with the
Company or any Subsidiary for purposes of any affected Participant’s Awards, and
the Administrator’s decision shall be final and binding.

3. Eligibility

Any person who is a current or prospective officer or employee of the Company or
of any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder.  In addition, Nonemployee Directors and any other
service providers who have been retained to provide consulting, advisory or
other services to the Company or to any Subsidiary shall be eligible for the
grant of Awards hereunder as determined by the Administrator.  Options intending
to qualify as Incentive Stock Options may only be granted to employees of the
Company or any corporate Subsidiary within the meaning of the Code, as selected
by the Administrator.



--------------------------------------------------------------------------------

 



4. Effective Date and Termination of Plan

This Plan was originally adopted by the Board and approved by the Company’s
stockholders on May 4, 2010 (the “Effective Date”).  This Plan was amended and
restated by the Board on August 4, 2010 (the “Restatement Effective Date”). On
March 6, 2014 the Board approved a further amendment and restatement of the Plan
to add elements required for the qualification of compensation paid under the
Plan as performance-based compensation under Code Section 162(m), contingent on
approval by the Company’s stockholders at the 2014 Annual Meeting of
Stockholders.  The Plan shall remain available for the grant of Awards until the
tenth (10th) anniversary of the Effective Date. Notwithstanding the foregoing,
the Plan may be terminated at such earlier time as the Board may
determine.  Termination of the Plan will not affect the rights and obligations
of the Participants and the Company arising under Awards theretofore granted and
then in effect.  The Plan as amended and restated hereunder shall apply to
Awards granted on or after the Restatement Effective Date.

Except as specifically provided for herein, the provisions of the Plan in
existence prior to this amendment and restatement shall continue to govern
Awards granted prior to the Restatement Effective Date.

5. Shares Subject to the Plan and to Awards

(a) Aggregate Limits.  The aggregate number of Shares issuable pursuant to all
Awards shall not exceed 2,130,000.  The aggregate number of Shares that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall not exceed 2,130,000, which number shall be calculated and adjusted
pursuant to Section 12 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code.

(b) Adjustment.  The aggregate number of Shares available for grant under this
Plan and the number of Shares subject to outstanding Awards shall be subject to
adjustment as provided in Section 12.  The Shares issued pursuant to Awards
granted under this Plan may be shares that are authorized and unissued or shares
that were reacquired by the Company, including shares purchased in the open
market.

(c) Issuance of Shares. For purposes of Section 5(a), the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award.  The aggregate number
of Shares available for Awards under this Plan at any time shall not be reduced
by (i) Shares subject to Awards that have been terminated, expired unexercised,
forfeited or settled in cash, (ii) Shares subject to Awards that have been
retained or withheld by the Company in payment or satisfaction of the exercise
price, purchase price or tax withholding obligation of an Award, or (iii) Shares
subject to Awards that otherwise do not result in the issuance of Shares in
connection with payment or settlement thereof.  In addition, Shares that have
been delivered (either actually or by attestation) to the Company in payment or
satisfaction of the exercise price, purchase price or tax withholding obligation
of an Award shall be available for Awards under this Plan.



--------------------------------------------------------------------------------

 



(d) Participant Limits.  Subject to adjustment as provided in Section 12, no
Participant may be granted Awards that could result in such Participant:

(1) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 450,000 Shares during any fiscal year of the Company;

(2) receiving Awards of Restricted Stock and/or Restricted Stock Units relating
to more than 150,000 Shares during any fiscal year of the Company;

(3) receiving an Incentive Bonus Award that would pay more than $3,000,000
during any fiscal year of the Company.

In all cases, determinations under this Section 5(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

6. Options

(a) Option Awards. Options may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator.  No Participant shall have any rights as a stockholder with
respect to any Shares subject to an Option hereunder until said Shares have been
issued.  Each Option shall be evidenced by an Award Agreement.  Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.

(b) Price. The Administrator will establish the exercise price per Share under
each Option, which, in no event will be less than the Fair Market Value of the
Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the Fair Market Value
of the Shares on the date such Option is granted if such exercise price is based
on a formula set forth in the terms of the options held by such optionees or in
the terms of the agreement providing for such merger or other acquisition.  The
exercise price of any Option may be paid in Shares, cash or a combination
thereof, as determined by the Administrator, including an irrevocable commitment
by a broker to pay over such amount from a sale of the Shares issuable under an
Option, the delivery of previously owned Shares and withholding of Shares
deliverable upon exercise.

(c) Provisions Applicable to Options. The date on which Options become
exercisable shall be determined at the sole discretion of the Administrator and
set forth in an Award Agreement.  Unless provided otherwise in the applicable
Award Agreement, to the extent that the Administrator determines that an
approved leave of absence is not a Termination of Employment, the vesting period
and/or exercisability of an Option shall be adjusted by the Administrator during
or to reflect the effects of any period during which the Participant is on an
approved leave of absence or is employed on a less than full-time basis.  The
Administrator shall establish the term of each Option, which in no case shall
exceed a period of ten (10) years from the date of grant.



--------------------------------------------------------------------------------

 



(d) Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10% of the combined voting power of all classes of stock of the Company (a “10%
Stockholder”), the exercise price of such Option must be at least 110% of the
Fair Market Value of the Shares on the date of grant and the Option must expire
within a period of not more than five (5) years from the date of grant, and (ii)
Termination of Employment will occur when the person to whom an Award was
granted ceases to be an employee (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
or any Subsidiary.  Notwithstanding anything in this Section 6 to the contrary,
Options designated as Incentive Stock Options shall not be eligible for
treatment under the Code as Incentive Stock Options (and will be deemed to be
Nonqualified Stock Options) to the extent that either (1) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (2) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of Employment (or such other period of time
provided in Section 422 of the Code).  If the requirements for an Option to
qualify for incentive stock option tax treatment are changed, this Section 6(d)
shall be deemed to be automatically amended to reflect such requirements.

(e) Effect of Termination of Employment. Unless an Option earlier expires upon
the expiration date established pursuant to Section 6(c), upon a Termination of
Employment (i) any portion of the Option that is not exercisable at the time of
such Termination of Employment shall be forfeited and canceled as of the date of
such Termination of Employment and (ii) a Participant’s (or his or her
Beneficiary’s) rights to exercise any portion of the Option that is exercisable
at the time of such Termination of Employment shall be only as follows, in each
case, unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement:

(1) Death.  If a Participant incurs a Termination of Employment by reason of
death, any Option held by such Participant, to the extent then exercisable, may
thereafter be exercised by the Participant’s Beneficiary for a period of one
hundred eighty days from the date of such death or until the expiration of the
stated term of such Option, whichever period is the shorter.

(2) Disability.  If a Participant incurs a Termination of Employment by reason
of Disability, any Option held by such Participant, to the extent then
exercisable, may thereafter be exercised by the Participant for a period of one
hundred eighty days from the date of such Termination of Employment or until the
expiration of the stated term of such Option, whichever period is the shorter.

(3) Cause. If a Participant incurs a Termination of Employment by reason of a
termination by the Company for Cause, the entire Option, whether or not then
exercisable, shall be immediately forfeited and canceled as of the date of such
Termination of Employment.



--------------------------------------------------------------------------------

 



(f) Termination for Reasons other than Death, Disability or Cause. If a
Participant incurs a Termination of Employment for any reason other than death,
Disability or for Cause, any Option held by such Participant, to the extent then
exercisable, may thereafter be exercised by the Participant for a period of
ninety days from the date of such Termination of Employment or until the
expiration of the stated term of such Option, whichever period is the shorter.

7. Stock Appreciation Rights

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6.  The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient.  Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award.  All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 6 and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate.  Subject to the provisions of Section 6 and
the immediately preceding sentence, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate.  Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Administrator and set forth in the
applicable Award Agreement.

8. Restricted Stock and Restricted Stock Units

(a) Restricted Stock and Restricted Stock Unit Awards.  Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the
Administrator.  Restricted Stock is an award or issuance of Shares the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems
appropriate.  Restricted Stock Units are Awards denominated in units of Shares
under which the issuance of Shares is subject to such conditions (including
continued employment or performance conditions) and terms as the Administrator
deems appropriate.  Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement.  Unless determined otherwise by the
Administrator, each Restricted Stock Unit will be equal to one Share and will
entitle a Participant to either the issuance of Shares or payment of an amount
of cash determined with reference to the value of Shares.  To the extent
determined by the Administrator, Restricted Stock and Restricted Stock Units may
be satisfied or settled in Shares, cash or a combination thereof.  Restricted
Stock and Restricted Stock Units granted pursuant to the Plan need not be
identical but each grant of Restricted Stock and Restricted Stock Units must
contain and be subject to the terms and conditions set forth below.

(b) Contents of Agreement.  Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the Performance Goal(s), if any,
and level of achievement versus the Performance



--------------------------------------------------------------------------------

 



Goal(s) that shall determine the number of Shares or Restricted Stock Units
granted, issued, retainable and/or vested, (iv) such terms and conditions on the
grant, issuance, vesting and/or forfeiture of the Shares or Restricted Stock
Units as may be determined from time to time by the Administrator, (v) the term
of the performance period, if any, as to which performance will be measured for
determining the number of such Shares or Restricted Stock Units, and (vi)
restrictions on the transferability of the Shares or Restricted Stock
Units.  Shares issued under a Restricted Stock Award may be issued in the name
of the Participant and held by the Participant or held by the Company, in each
case as the Administrator may provide.

(c) Vesting and Performance Goals. The grant, issuance, retention, vesting
and/or settlement of shares of Restricted Stock and Restricted Stock Units will
occur when and in such installments as the Administrator determines or under
criteria the Administrator establishes, which may include Performance Goals.

(d) Discretionary Adjustments and Limits. Notwithstanding the satisfaction of
any performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

(e) Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

(f) Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the
Administrator.  The Administrator will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash.  Shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Administrator.

(g) Effect of Termination of Employment.  Upon a Participant’s Termination of
Employment for any reason (including by reason of death or Disability), any then
unvested Restricted Stock or Restricted Stock Units held by the Participant
shall be forfeited and canceled as of the date of such Termination of
Employment, unless otherwise expressly provided in the Award Agreement or
another contract, including an employment agreement.

9. Incentive Bonuses

(a) General. Each Incentive Bonus Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more Performance Goal(s) established for a performance period
established by the Administrator.



--------------------------------------------------------------------------------

 



(b) Incentive Bonus Document.  The terms of any Incentive Bonus will be set
forth in an Award Agreement. Each Award Agreement evidencing an Incentive Bonus
shall contain provisions regarding (i) the target and maximum amount payable to
the Participant as an Incentive Bonus, (ii) the Performance Goal(s) and level of
achievement versus the Performance Goal(s)that shall determine the amount of
such payment, (iii) the term of the performance period as to which performance
shall be measured for determining the amount of any payment, (iv) the timing of
any payment earned by virtue of performance, (v) restrictions on the alienation
or transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.

(c) Performance Goals.  The Administrator shall establish the Performance
Goal(s) and level of achievement versus the Performance Goal(s) that shall
determine the target and maximum amount payable under an Incentive Bonus.

(d) Timing and Form of Payment. The Administrator shall determine the timing of
payment of any Incentive Bonus.  Payment of the amount due under an Incentive
Bonus may be made in cash or in Shares, as determined by the Administrator.  The
Administrator may provide for or, subject to such terms and conditions as the
Administrator may specify, may permit a Participant to elect for the payment of
any Incentive Bonus to be deferred to a specified date or event.

(e) Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Bonus on account of either financial
performance or personal performance evaluations may, to the extent specified in
the Award Agreement, be reduced, but not increased, by the Administrator on the
basis of such further considerations as the Administrator shall determine.

(f) Subplans.  Incentive Bonuses payable hereunder may be pursuant to one or
more subplans.

(g) Effect of Termination of Employment.  Upon a Participant’s Termination of
Employment for any reason (including by reason of death or Disability), the
Participant shall receive payment in respect of any Incentive Bonuses only to
the extent specified by the Administrator, unless otherwise expressly provided
in the Award Agreement or another contract, including an employment
agreement.  Payments in respect of any such Incentive Bonuses shall be made at
the time specified by the Administrator and set forth in the Award Agreement.

10. Deferral of Gains

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus.  Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole discretion, that the deferral would result in the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code.  No award shall provide
for deferral of compensation that does not



--------------------------------------------------------------------------------

 



comply with Section 409A of the Code, unless the Board, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code.  The Company shall have no liability to a Participant, or any other
party, if an Award that is intended to be exempt from, or compliant with,
Section 409A of the Code is not so exempt or compliant or for any action taken
by the Board.

11. Conditions and Restrictions Upon Securities Subject to Awards

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award.  Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers and
(iv) provisions requiring Shares to be sold on the open market or to the Company
in order to satisfy tax withholding or other obligations.

12. Adjustment of and Changes in the Stock; Certain Transactions

(a) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property, but excluding regular,
quarterly and other periodic cash dividends), stock split or a combination or
consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, the authorization limits under Section 5(a)
shall be increased or decreased proportionately, and the Shares then subject to
each Award shall be increased or decreased proportionately without any change in
the aggregate purchase price therefore.  In the event the Shares shall be
changed into or exchanged for a different number or class of shares of stock or
securities of the Company or of another corporation, whether through
recapitalization, reorganization, reclassification, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or any other similar corporate
transaction or event affects the Shares such that an equitable adjustment would
be required in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
authorization limits under Section 5(a) shall be adjusted proportionately, and
an equitable adjustment shall be made to each Share subject to an Award such
that no dilution or enlargement of the benefits or potential benefits
occurs.  Each such Share then subject to each Award shall be adjusted to the
number and class of shares into which each outstanding Share shall be so
exchanged such that no dilution or enlargement of the benefits occurs, all
without change in the aggregate purchase price for the Shares then subject to
each Award. Action by the Administrator pursuant to this Section 12(a)



--------------------------------------------------------------------------------

 



may include adjustment to any or all of: (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards or be delivered under the Plan; (ii) the number and type of Shares (or
other securities or other property) subject to outstanding Awards; (iii) the
purchase price or exercise price of a Share under any outstanding Award or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments the Administrator determines to be equitable.  No
right to purchase fractional shares shall result from any adjustment in Awards
pursuant to this Section 12.  In case of any such adjustment, the Shares subject
to the Award shall be rounded down to the nearest whole share.  The Company
shall notify Participants holding Awards subject to any adjustments pursuant to
this Section 12(a) of such adjustment, but (whether or not notice is given) such
adjustment shall be effective and binding for all purposes of the Plan.

(b) Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement, or under the terms of a transaction
constituting a Change of Control, the Administrator may provide for the
acceleration of the vesting and, if applicable, exercisability of any
outstanding Award, or portion thereof, or the lapsing of any conditions of
restrictions on or the time for payment in respect of any outstanding Award, or
portion thereof upon termination of the Participant’s employment following a
Change of Control. In addition, unless otherwise expressly provided in the Award
Agreement or another contract, including an employment agreement, or under the
terms of a transaction constituting a Change of Control, the Administrator may
provide that any or all of the following shall occur in connection with a Change
of Control: (i) the substitution for the Shares subject to any outstanding
Award, or portion thereof, stock or other securities of the surviving
corporation or any successor corporation to the Company, or a parent or
subsidiary thereof, in which event the aggregate purchase or exercise price, if
any, of such Award, or portion thereof, shall remain the same, (ii) the
conversion of any outstanding Award, or portion thereof, into a right to receive
cash or other property upon or following the consummation of the Change of
Control in an amount equal to the value of the consideration to be received by
holders of Common Shares in connection with such transaction for one Share, less
the per share purchase or exercise price of such Award, if any, multiplied by
the number of Shares subject to such Award, or a portion thereof, (iii)
acceleration of the vesting (and, as applicable, the exercisability) of any
and/or all outstanding Awards, and/or (iv) the cancellation of any outstanding
and unexercised Awards upon or following the consummation of the Change of
Control.  Any actions or determinations of the Administrator pursuant to this
Section 12(b) may, but need not be uniform as to all outstanding Awards, and the
Administrator may, but need not treat all holders of outstanding Awards
identically.

13. Performance-Based Compensation

The Administrator may establish Performance Goals and level of achievement
versus such Performance Goals that shall determine the number of Shares to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to an Award.  Notwithstanding satisfaction of any
Performance Goals, the number of Shares issued under or the amount paid under an
award may, to the extent specified in the Award Agreement, be reduced, but not
increased, by the Administrator on the basis of such further considerations as
the Administrator in its sole discretion shall determine.



--------------------------------------------------------------------------------

 



14. Transferability

No Award may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by a Participant other than by will or the laws of descent and
distribution, and each Option or Stock Appreciation Right shall be exercisable
only by the Participant during his or her lifetime.  Notwithstanding the
foregoing, to the extent permitted by the Administrator, the person to whom an
Award is initially granted (the “Grantee”) may transfer an Award to any “family
member” of the Grantee (as such term is defined in Section 1(a)(5) of the
General Instructions to Form S-8 under the Securities Act of 1933, as amended
(“Form S-8”)), to trusts solely for the benefit of such family members and to
partnerships in which such family members and/or trusts are the only partners;
provided that, (i) as a condition thereof, the transferor and the transferee
must execute a written agreement containing such terms as specified by the
Administrator, and (ii) the transfer is pursuant to a gift or a domestic
relations order to the extent permitted under the General Instructions to Form
S-8.  Except to the extent specified otherwise in the agreement the
Administrator provides for the Grantee and transferee to execute, all vesting,
exercisability and forfeiture provisions that are conditioned on the Grantee’s
continued employment, performance or service shall continue to be determined
with reference to the Grantee’s employment, performance or service (and not to
the status of the transferee) after any transfer of an Award pursuant to this
Section 14, and the responsibility to pay any taxes in connection with an Award
shall remain with the Grantee notwithstanding any transfer other than by will or
intestate succession.  Any attempted sale, transfer, pledge, assignment,
alienation or hypothecation of an Award by a Participant in violation of this
Section 14 shall result in forfeiture of such Award.

15. Suspension or Termination of Awards

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the Chief
Executive Officer or any other person designated by the Administrator (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed any act constituting Cause for termination of employment, or a
violation of any non-competition covenant, the Authorized Officer, Administrator
or the Board may suspend the Participant’s rights to exercise any Option, to
vest in an Award, and/or to receive payment for or receive Shares in settlement
of an Award pending a determination of whether such an act has been committed.

If the Administrator or an Authorized Officer determines a Participant has
committed any act constituting Cause for termination of employment or a
violation of any non-competition covenant, then except as otherwise provided by
the Administrator, (a) neither the Participant nor his or her estate nor
transferee shall be entitled to exercise any Option or Stock Appreciation Right
whatsoever, vest in or have the restrictions on an Award lapse, or otherwise
receive payment of an Award, (b) the Participant will forfeit all outstanding
Awards and (c) the Participant may be required, at the Administrator’s sole
discretion, to return and/or repay to the Company any then unvested Shares
previously issued under the Plan.  In making such determination, the
Administrator or an Authorized Officer shall give the Participant an opportunity
to appear and present evidence on his or her behalf at a hearing before the
Administrator or its designee or an opportunity to submit written comments,
documents, information and arguments to be considered by the Administrator.



--------------------------------------------------------------------------------

 



16. Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be
required.  The Company shall not be required to register in a Participant’s name
or deliver any Shares prior to the completion of any registration or
qualification of such shares under any foreign, federal, state or local law or
any ruling or regulation of any government body which the Administrator shall
determine to be necessary or advisable.  To the extent the Company is unable to
or the Administrator deems it infeasible to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, the
Company and its Subsidiaries shall be relieved of any liability with respect to
the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.  No Option shall be exercisable and no Shares
shall be issued and/or transferable under any other Award unless a registration
statement with respect to the Shares underlying such Award is effective and
current or the Company has determined that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy.  The Administrator may also
impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s obligations with respect to tax equalization for Participants
employed outside their home country.

17. Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award.  To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election.  The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired.



--------------------------------------------------------------------------------

 



18. Administration of the Plan

(a) Administrator of the Plan.  The Plan shall be administered by the
Administrator who except with respect to Awards made to non-employee directors
shall be the Compensation Committee of the Board, and who with respect to Awards
made to non-employee directors shall be the Nominating and Corporate Governance
Committee of the Board, or in the absence of one or both of these committees, as
applicable, the Board itself.  Any power of the Administrator may also be
exercised by the Board, except to the extent that the grant or exercise of such
authority would cause any Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Award designated as a Performance
Award not to qualify for treatment as performance-based compensation under
Section 162(m) of the Code.  To the extent that any permitted action taken by
the Board conflicts with action taken by the Administrator, the Board action
shall control.  The Administrator may by resolution authorize one or more
officers of the Company to perform any or all things that the Administrator is
authorized and empowered to do or perform under the Plan, and for all purposes
under this Plan, such officer or officers shall be treated as the Administrator;
provided, however, that the resolution so authorizing such officer or officers
shall specify the total number of Awards (if any) such officer or officers may
award pursuant to such delegated authority, and any such Award shall be subject
to the form of Award Agreement theretofore approved by the Administrator.  No
such officer shall designate himself or herself as a recipient of any Awards
granted under authority delegated to such officer.  The Administrator hereby
designates the Secretary of the Company and the head of the Company’s human
resource function to assist the Administrator in the administration of the Plan
and execute agreements evidencing Awards made under this Plan or other documents
entered into under this Plan on behalf of the Administrator or the Company.  In
addition, Administrator may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Subsidiary, and/or to one or more agents.

(b) Powers of Administrator. Subject to the express provisions of this Plan, the
Administrator shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are Participants, to which of
such Participants, if any, Awards shall be granted hereunder and the timing of
any such Awards; (iii) to grant Awards to Participants and determine the terms
and conditions thereof, including the number of Shares subject to Awards and the
exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of Performance Goal(s), the occurrence of certain events (including
a Change of Control), or other factors; (iv) to establish and verify the extent
of satisfaction of any performance goals or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Award; (v)
to prescribe and amend the terms of the agreements or other documents evidencing
Awards made under this Plan (which need not be identical) and the terms of or
form of any document or notice required to be delivered to the Company by
Participants under this Plan; (vi) to determine the extent to which adjustments
are required pursuant to Section 12; (vii) to interpret and construe this Plan,
any rules and regulations under this Plan and the terms and conditions of any
Award granted hereunder, and to make exceptions



--------------------------------------------------------------------------------

 



to any such provisions if the Administrator, in good faith, determines that it
is necessary to do so in light of extraordinary circumstances and for the
benefit of the Company; (viii) to approve corrections in the documentation or
administration of any Award; (ix) subject to any stockholder approval required
in accordance with Section 19, to reduce the exercise price of any Option or
Stock Appreciation Right to the Fair Market Value of the Shares at the time of
the reduction if the Fair Market Value of the Shares covered by that Option or
Stock Appreciation Right has declined since the date it was granted, either
directly or through cancellation and regrant of the Option or Stock Appreciation
Right; (x) subject to any stockholder approval required in accordance with
Section 19, to exchange Options and Stock Appreciation Rights for other Awards;
(xi) to cause the Company to purchase outstanding Options and Stock Appreciation
Rights for cash or other consideration; (xii) to require or permit Participant
elections and/or consents under this Plan to be made by means of such electronic
media as the Administrator may prescribe; and (xiii) to make all other
determinations deemed necessary or advisable for the administration of this
Plan.  The Administrator may, in its sole and absolute discretion, without
amendment to the Plan, waive or amend the operation of Plan provisions
respecting exercise after termination of employment or service to the Company or
a Company Affiliate and, except as otherwise provided herein, adjust any of the
terms of any Award.  The Administrator may also (A) accelerate the date on which
any Award granted under the Plan becomes exercisable or (B) accelerate the
vesting date or waive or adjust any condition imposed hereunder with respect to
the vesting or exercisability of an Award, provided that the Administrator, in
good faith, determines that such acceleration, waiver or other adjustment is
necessary or desirable in light of extraordinary circumstances.

(c) Determinations by the Administrator. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award.  The Administrator shall consider such factors as it
deems relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

(d) Subsidiary Awards.  In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Administrator so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan.  Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.

19. Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Administrator may
amend or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 12, no
such amendment shall, without the approval of the stockholders of the Company:



--------------------------------------------------------------------------------

 



(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 6(b);

(c) change the class of persons eligible to be Participants; or

(d) otherwise amend the Plan in any manner requiring stockholder approval by law
or under stock exchange listing requirements.

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
Change of Control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard.

Notwithstanding anything in the Plan to the contrary, and except for the
adjustments provided for in Section 12, neither the Administrator nor any other
person may (1) amend the terms of outstanding Options or Stock Appreciation
Rights to reduce the exercise or grant price of such outstanding Options or
Stock Appreciation Rights; (2) cancel outstanding Options or Stock Appreciation
Rights in exchange for Options or Stock Appreciation Rights with an exercise or
grant price that is less than the exercise or grant price of the original
Options or Stock Appreciation Rights; or (3) cancel outstanding Options or Stock
Appreciation Rights with an exercise or grant price above the current Fair
Market Value of a Share in exchange for cash or other securities.

20. No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

21. Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code Section
162(m), and such arrangements may be either generally applicable or applicable
only in specific cases.



--------------------------------------------------------------------------------

 



22. No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time.  Neither an Award nor
any benefits arising under this Plan shall constitute an employment contract
with the Company, any Subsidiary and/or its affiliates.  Subject to Sections 4
and 19, this Plan and the benefits hereunder may be terminated at any time in
the sole and exclusive discretion of the Board without giving rise to any
liability on the part of the Company, its Subsidiaries and/or its affiliates.

23. Unfunded Plan

The Plan is intended to be an unfunded plan.  Participants are and shall at all
times be general creditors of the Company with respect to their Awards.  If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

24. Section 409A of the Code

It is intended that any Incentive and Nonqualified Stock Options, Stock
Appreciation Rights, and Restricted Stock issued pursuant to this Plan and any
Award Agreement shall not constitute “Deferrals of Compensation” within the
meaning of Section 409A of the Code and, as a result, shall not be subject to
the requirements of Section 409A of the Code. It is further intended that any
Restricted Stock Units and Incentive Bonuses issued pursuant to this Plan and
any Award Agreement (which may or may not constitute “deferrals of
compensation,” depending on the terms of each Award) shall avoid any “plan
failures” within the meaning of Section 409A(a)(1) of the Code. The Plan is to
be interpreted and administered in a manner consistent with these intentions.
However, no guarantee or commitment is made that the Plan or any Award Agreement
shall be administered in accordance with the requirements of Section 409A of the
Code, with respect to amounts that are subject to such requirements, or that the
Plan or any Award Agreement shall be administered in a manner that avoids the
application of Section 409A of the Code, with respect to amounts that are not
subject to such requirements.

25. Required Delay in Payment on Account of a Separation from Service

Notwithstanding any other provision in this Plan or any Award Agreement, if any
Award recipient is a “specified employee,” as defined in Treasury Regulations
section 1.409A‑1(i), as of the date of his or her “Separation from Service” (as
defined in authoritative IRS guidance under Section 409A of the Code), then, to
the extent required by Treasury Regulations section 1.409A‑3(i)(2), any payment
made to the Award recipient on account of his or her Separation from Service
shall not be made before a date that is six months after the date of his or her
Separation from Service. The Administrator may elect any of the methods of
applying this rule that are permitted under Treasury Regulations section
1.409A‑3(i)(2)(ii).



--------------------------------------------------------------------------------

 



26. Recoupment

Any Awards granted pursuant to this Plan on or after March 1, 2016, and any
Shares issued or cash paid pursuant to such an Award, shall be subject to any
recoupment, clawback or compensation recovery policy that is adopted by, or any
recoupment, clawback, compensation recovery or similar requirement otherwise
made applicable by law, regulation or listing standards to, the Company from
time to time.

 



--------------------------------------------------------------------------------